Citation Nr: 1041754	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  10-09 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability, including schizophrenia.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney at 
Law


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Law Clerk





INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from 
January 24, 1979 to March 2, 1979.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in August 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri. 

The Board has recharacterized the issue of entitlement to service 
connection more broadly than the RO as entitlement to service 
connection for a psychiatric disability pursuant to Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim for service connection for a psychiatric 
disability, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).

The appeal is REMANDED to the RO.


REMAND

The Board presently undertakes no review of the merits of the 
issue as to whether the appellant has submitted new and material 
evidence to reopen the claim, which was last denied in August 
1994 and not appealed.  The Board is obligated to perform a de 
novo review of the issue after appropriate development of the 
appeal is completed.  Jackson v, Principi, 26 5 F.3d 1366 (Fed. 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  
 
Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to 
consider a claim based on the same factual basis as a previously 
disallowed claim. King v. Shinseki, 23 Vet. App. 464 (2010); see 
DiCarlo v. Nicholson, 20 Vet.App. 52, 55 (2006) (holding that res 
judicata generally applies to VA decisions). However, the 
finality of a previously disallowed claim can be overcome by the 
submission of new and material evidence. See 38 U.S.C. § 5108 
("If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary shall 
reopen the claim and review the former disposition of the 
claim."); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) 
(en banc); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 
(Fed. Cir. 2005). A claimant may submit an application or claim 
to reopen a disallowed claim, when VA must provide some limited 
assistance. See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs,345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will 
perform document gathering assistance even before claim is 
reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2009).

The matter is remanded to enable the RO to provide such limited 
assistance as is now required by the record, and any additional 
development that may later become appropriate under the law.  

In an August 1983 letter and a July 1999 income worth statement 
submitted by the appellant, the appellant indicated that he had 
been approved for and was receiving Social Security benefits. No 
Social Security Administration (SSA) records are associated with 
the claims file. PVA, supra; Murincsack v. Derwinski, 2 Vet. App. 
363 (1992).

The appellant has also not been informed under the law as to what 
evidence would substantiate his petition to reopen the previously 
denied claim.  Kent v. Nicholson, 20 Vet. App. 1 (2006). 

Accordingly, the case is REMANDED for the following action:

1.	Provide the Appellant with a VCAA 
notification letter that contains the 
information required by Kent for the issues 
of whether the Appellanthas submitted new 
and material evidence to reopen the 
previously denied claims of service 
connection for a psychiatric disorder, 
including what constitutes new and material 
evidence to reopen the claim as determined 
by the evidence of record at the time of 
the previous final denials, as well as the 
evidence and information necessary to 
establish entitlement to the underlying 
claim for the benefit sought. The letter 
must describe what evidence would be 
necessary to substantiate the element or 
elements required to establish the 
underlying claim that were found 
insufficient in the previous denials.

2.	The RO must contact the appellant through 
counsel and ascertain whether he has any 
additional evidence that is not presently 
of record as to schizophrenia or any other 
mental disorder.  The appellant must be 
provided appropriate release forms for VA 
to obtain such records.   

3.	The RO must contact the SSA and obtain and 
associate with the claims file copies of 
the appellant's records regarding SSA 
benefits, including any SSA administrative 
decisions (favorable or unfavorable) and 
the medical records upon which the 
decisions were based (as referenced in the 
appellant's August 1983 letter and July 
1999 income net worth statement). 

4.	The RO must attempt to locate any 
additional service treatment records 
containing reference to a head injury 
during service (as referenced in the 
appellant's May 1984 statement).  

5.	The RO must then readjudicate the issue on 
appeal.  If appropriate, the RO may afford 
the appellant a VA mental disorders 
examination or other assistance.  If the 
benefit sought remains denied, the RO must 
provide the appellant and his 
representative with a supplemental 
statement of the case and an appropriate 
period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the appellant until 
he is notified by the RO. By this action, the Board intimates no 
opinion, legal or factual, as to any ultimate disposition 
warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


